Name: Commission Regulation (EEC) No 175/81 of 22 January 1981 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal
 Type: Regulation
 Subject Matter: trade policy; NA;  financial institutions and credit;  EU finance
 Date Published: nan

 No L 20/ 14 Official Journal of the European Communities 23 . 1 . 81 COMMISSION REGULATION (EEC) No 175/81 of 22 January 1981 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in , storage and disposal HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 467/77 is hereby amended as follows : 1 . The following paragraph 4, is added to Article 1 : '4 . Where it is stipulated, in the rules governing common market organizations, that payment for a product bought in by an intervention agency may not be effected until a minimum of one month has elapsed after the date of acceptance of delivery, the average stock calculated in accordance with para ­ graph 3 shall be reduced by a quantity resulting from the following calculation : Quantities bought Number of months THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( ! ), as last amended by Regulation (EEC) No 929/79 (2), and in particular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), as last amended by Regulation (EEC) No 249/80 (4), and in particular Article 5 thereof, Whereas, under the rules governing common market organizations, provision may be made for payment for a product bought in by an intervention agency to be effected only after a certain period ; whereas such a provision was introduced by Commission Regulations (EEC) No 685/69 0 and (EEC) No 625/78 (6), as amended by Regulation (EEC) No 2863/80 (7) ; Whereas the present system as regards interest charges on capital tied up at national level is based on the average quantity of the product in store each month ; Whereas the method used for calculating interest charges should be adjusted to take account of the period for payment where this is stipulated in the rules ; whereas Commission Regulation (EEC) No 467/77 (8) should consequently be amended ; Whereas the interest rate currently valid was fixed at 8 % by Regulation (EEC) No 467/77 ; whereas, taking account of the development of interest rates, it is necessary to amend this figure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, in during x of minimum period the financial year for payment 12 For the purposes of this calculation, the minimum period given in the rules shall be taken as the period for payment. A month shall be considered as consisting of 30 days . Any part of a month longer than 15 days shall be considered a whole month ; any part of a month equal to or less than 15 days shall not be taken into account for this calculation.' 2 . The following paragraph is added to Article 2 : 'For the period from 1 January to 31 December 1981 the rate of interest is 9 % .' Article 21) OJ No L 94, 28 . 4. 1970, p . 13 . 2) OJ No L 117, 12. 5 . 1979, p . 4 . 3) OJ No L 216, 5 . 8 . 1978 , p . 1 . ¦) OJ No L 28 , 5 . 2. 1980, p . 1 . 5) OJ No L 90, 15 . 4. 1969, p. 12. «) OJ No L 84, 31 . 3 . 1978 , p . 19 . 7) OJ No L 297, 6 . 11 . 1980, p . 16 . «) OJ No L 62, 8 . 3 . 1977, p . 9 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . 23 . 1 . 81 Official Journal of the European Communities No L 20/ 15 This Regulation shall be binding in its (entirety and directly applicable in all Member States. Done at Brussels, 22 ^January 1981 . For the Commission Poul DALSAGER Member of the Commission